I respectfully concur in judgment only. The trial court's order of December 23, 1999, makes no mention of Hardwick at all and contains no language directing Hardwick to participate in the AAA arbitration. The court merely stayed proceedings while the arbitration proceeded as is required by R.C. 2711.02.
The July 12, 2000 entry also contains no reference to Hardwick and again makes no order compelling any party to arbitrate. A court speaks through its journal, and the journal in this matter clearly reflects the court's intent to stay proceedings until the already-pending arbitration is completed. No motion to compel arbitration was filed despite the six-month period between the two entries made by the court. Therefore, I would affirm the trial court's decision.